Case 19-40840       Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52                 Main Document
                          UNITED STATESPg 1 of 21
                                         BANKRUPTCY    COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 In re:                                        )
 KENYA FITZGERALD WILDER                       )
 SSN: XXX-XX-4311                              )             Case No. 19-40840-399
 AMANDA KATHLEEN WILDER                        )             Chapter 13
 SSN: XXX-XX-3103                              )             Hearing Date: 4/3/2019
                                               )             Hearing Time: 10:00 a.m.
 Debtor(s)                                     )             Hearing Loc: Courtroom 5-North
                                               )             111 S 10th St., Saint Louis, MO 63101

                                      CHAPTER 13 PLAN

  1.1      A limit on the dollar amount of a secured claim,          ___ Included
           which may result in a partial payment or no               _X_ Not Included
           payment at all to the secured creditor.
  1.2      Avoidance of a judicial lien or nonpossessory,            ___ Included
           nonpurchase-money security interest.                      _X_ Not Included
  1.3      Nonstandard provisions set out in Part 5.                 ___ Included
                                                                     _X__ Not Included

 Part 1.        NOTICES

 TO DEBTORS: This form sets out options that may be appropriate in some cases, but the
 presence of an option does not indicate that the option is appropriate in your circumstances or
 that it is permissible in the Eastern District of Missouri. Plans that do not comply with local
 rules and judicial rulings may not be confirmable.

 TO CREDITORS: Your rights may be affected by this plan. Your claim may be
 reduced, modified, or eliminated. You should read this plan carefully and discuss it with your
 attorney, if you have one in this bankruptcy case. If you do not have an attorney, you may wish
 to consult one. If you oppose the plan’s treatment, you or your attorney must file an objection to
 confirmation in accordance with the Eastern District of Missouri Local Bankruptcy Rule 3015.
 The Bankruptcy Court may confirm this plan without further notice if no objection to
 confirmation is filed. YOU MUST FILE A TIMELY PROOF OF CLAIM IN ORDER TO
 PARTICIPATE IN DISBURSEMENTS PROPOSED IN THE PLAN. CLAIMS SHALL
 SHARE ONLY IN FUNDS DISBURSED AFTER THE CHAPTER 13 TRUSTEE
 RECEIVES THE CLAIM.

 Part 2.        PLAN PAYMENTS AND LENGTH OF PLAN

 2.1    Plan Payments. Debtor is to make regular payments to the Chapter 13 Trustee as
 follows: (complete one of the following payment options)

   (A) $_230.00___________ per month for ___60____ months.

   (B) $____________ per month for _______ months, then $__________ per month for
       _______ months, then $__________ per month for ________ months.
Case 19-40840       Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52         Main Document
                                             Pg 2 of 21
   (C) A total of $___________ through ____________, then $_______ per month for
       ______ months beginning with the payment due in _____________, 20____.

 2.2     Tax Refunds. Within fourteen days after filing federal and state income tax returns,
 Debtor shall provide the Chapter 13 Trustee with a copy of each return required to be filed
 during the life of the plan. The Debtor shall send any tax refund received during the pendency
 of the Chapter 13 case to the Trustee; however, Debtor may retain a portion of a tax refund to
 pay income taxes owed to any taxing authority for the same period as the refund. Debtor may
 also retain $1,250 for single filers or $1,500 for joint filers and refundable tax credits
 consisting of Earned Income Credit (EIC) and Additional Child Tax Credit, each year.

 2.3   Additional Lump Sums. Debtor shall send additional lump sum(s) consisting of
 _________, if any, to be paid to the Trustee.


 Part 3.          DISBURSEMENTS

 Creditors shall be paid in the following order and in the following fashion. Unless stated
 otherwise, the Chapter 13 Trustee will make the payments to creditors. All disbursements by the
 Trustee will be made pro-rata by class, except per month disbursements described below.
 However, if there are funds available after payment of equal monthly payments in paragraph 3.5
 and fees in paragraph 3.6, those funds may be distributed again to those same paragraphs until
 paid in full before distributing to the next highest paragraphs:

 3.1       Trustee. Pay Trustee a percentage fee as allowed by law.

 3.2     Executory Contract/Lease Arrearages. Trustee will cure pre-petition arrearage on
 any executory contract accepted in paragraphs 3.3(A) or (B) over the following period,
 estimated as follows:

  CREDITOR NAME                 TOTAL AMOUNT DUE             CURE PERIOD (6 months or less)

 3.3       Pay the following sub-paragraphs concurrently:

  (A) Post-petition real property lease payments. Debtor assumes executory contract for real
  property with the following creditor(s) and proposes to maintain payments (which the Debtor
  shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                 MONTHLY PAYMENT

  (B) Post-petition personal property lease payments. Debtor assumes executory contract for
  personal property with the following creditor(s) and proposes to maintain payments (which
  the Trustee shall pay) in accordance with terms of the original contract as follows:

  CREDITOR NAME                 MONTHLY PAYMENT              EST MONTHS REMAINING



  (C) Continuing Debt Payments (including post-petition mortgage payments on real
  estate, other than Debtor's residence.) Maintain payments of the following continuing
  debt(s) in accordance with terms of the original contract with any arrearages owed at the time
                                                 2
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52 Main Document
  of filing to be cured in paragraph 3.5(A).Pg   3 of 21
                                              Trustee shall make payments in the amount listed
  below or as adjusted by the creditor under terms of the loan agreement.

   CREDITOR NAME                MONTHLY PAYMENT

   (D) Post-petition mortgage payments on Debtor's residence. Payments due post-filing on
   debt(s) secured by lien(s) on Debtor(s) residence shall be paid at the monthly amount listed
   below (or as adjusted by creditor under terms of loan agreement) to:

   CREDITOR NAME                MONTHLY PAYMENT                      BY DEBTOR/TRUSTEE



   (E) DSO Claims in equal installments. Pay pre-petition domestic support obligation arrears
   (not provided for elsewhere in the plan) in full in equal monthly installments over the life of
   the plan, estimated as:

   CREDITOR NAME                       TOTAL AMOUNT DUE              INTEREST RATE
                                                                             6.75%


 3.4     Attorney Fees. Pay Debtor's attorney $_1,950.00_____ in equal monthly payments
  over _18_ months (no less than 18 months). Any additional fees allowed by the Court shall be
  paid pursuant to paragraph 3.6 below. [See procedures manual for limitations on use of this
  paragraph]

 3.5     Pay the following sub-paragraphs concurrently:

   (A) Pre-petition arrears on secured claims paid in paragraph 3.3. Pay pre-petition
   arrearage on debts paid under paragraphs 3.3(C) or (D) in equal monthly installments over the
   period set forth below and with the interest rate identified below, estimated as follows:

   CREDITOR NAME       TOTAL AMOUNT DUE              CURE PERIOD            INTEREST RATE
                                                     48 Months                    6.75%

   (B) Secured claims to be paid in full. The following claims shall be paid in full in equal
   monthly payments over the period set forth below with _6.75_% interest:

   CREDITOR             EST BALANCE DUE               REPAY PERIOD           TOTAL w/ INTEREST
                                                      60 Months




                                                 3
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52 Main Document
 (C) Secured claims subject to modification.     PgPay
                                                     4 of
                                                        all21
                                                            other secured claims the fair market value
 of the collateral, as of the date the petition was filed, in equal monthly payments over the period
 set forth below with _6.75_% interest and with any balance of the debt to be paid as non-
 priority unsecured debt under paragraph 3.9(A), estimated as set forth below. If no period is set
 forth below for a claim to be paid under this paragraph, the claim will be paid over the plan
 length.

   CREDITOR              BALANCE DUE         FMV        REPAY PERIOD           TOTAL w/ INTEREST

   (D) Co-debtor debt paid in equal monthly installments. The following co-debtor claims(s)
   to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee, such claim(s)
   shall be paid in equal monthly installments over the period and with interest as identified
   below:

   CREDITOR       EST BALANCE TRUSTEE/CO-DEBTOR            PERIOD          INTEREST RATE


   (E) Post Petition Fees and Costs. Pay any post-petition fees and costs as identified in a notice
   filed pursuant to Federal Rule of Bankruptcy Procedure 3002.1 as a supplement to an allowed
   claim or any other post-petition fees and costs which the Court allows and orders the Trustee to
   pay. Any such amounts shall be paid in equal monthly payments over the remainder of the plan
   duration and shall not receive interest.


 3.6     Additional Attorney Fees. Pay $2,400.00 of Debtor's attorney's fees and any
 additional Debtor's attorney's fees allowed by the Court.

 3.7      Pay sub-paragraphs concurrently:

   (A) Unsecured Co-debtor Guaranteed Claims. The following unsecured co-debtor
   guaranteed debt to be paid by Trustee or by the co-debtor as noted below. If paid by Trustee,
   pay claim in full with interest rate as identified below:

   CREDITOR NAME         EST TOTAL DUE          TRUSTEE/CO-DEBTOR          INTEREST RATE


   (B) Assigned DSO Claims. Domestic support obligation arrearages assigned to, or
   recoverable by, a governmental unit, will be paid a fixed amount with the balance to be owed
   by Debtor(s) after completion of the Plan, pursuant to §§ 507(a)(1)(B) and 1322(a)(4).
   Regular payments that become due after filing shall be paid directly by Debtor(s):

   CREDITOR              TOTAL DUE              TOTAL AMOUNT PAID BY TRUSTEE

  3.8    Priority Claims. Pay priority claims allowed under § 507 that are not addressed
  elsewhere in the plan in full, estimated as follows:

   CREDITOR NAME                         TOTAL AMOUNT DUE

  IRS                                    $7,601.51
  Mo DOR                                 $876.00

  3.9     Pay the following sub-paragraphs concurrently:
                                                   4
Case 19-40840       Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52             Main Document
                                             Pg 5 of 21
  (A) General Unsecured Claims. Pay non-priority, unsecured creditors. Estimated total owed:
  $211,860.04 Amount required to be paid to non-priority unsecured creditors as determined by
  §1325(a)(4) hypothetical Chapter 7 liquidation calculation: $0.00. Amount required to be paid
  to nonpriority unsecured creditors as determined by §1325(b) calculation: $0.00. Debtor
  guarantees a minimum of $_0_ (Dollar amount or 100%) will be paid to non-priority unsecured
  creditors.

  (B) Surrender of Collateral. Debtor proposes to surrender the following collateral to the
  following creditor(s). (Choose one).
      ☐ Any deficiency shall be paid as non-priority unsecured debt.
       □ The Trustee shall stop payment on the creditor's claim until such time as the creditor
       files an amended claim showing the secured and unsecured deficiency (if any) still owed
       after sale of the surrendered collateral.

  CREDITOR                    COLLATERAL


  (C) Rejected Executory Contracts/Leases. Debtor rejects the following executory
  contract(s) with the following creditor(s). Any balance will be paid as non-priority unsecured
  debt:

  CREDITOR                    CONTRACT/LEASE


 Part 4.          OTHER STANDARD PLAN PROVISIONS

 4.1     Absent a specific order of the Court to the contrary, the Chapter 13 Trustee, rather than
 the Debtor, will make all pre-confirmation disbursements pursuant to § 1326(a).

 4.2       All creditors entitled to pre-confirmation disbursements, including lease creditors, must
 file a proof of claim to be entitled to receive payments from the Chapter 13 Trustee.

 4.3      The proof of claim shall control the valuation of collateral and any valuation stated in
 the plan shall not be binding on the creditor.

 4.4    The Trustee, in the Trustee’s sole discretion, may determine to reserve funds for
 payment to any creditor secured by a mortgage on real estate pending filing of a claim.

 4.5       Any post-petition claims filed and allowed under § 1305 may be paid through the plan.

 4.6     Debtor is not to incur further credit or debt without the consent of the Court unless
 necessary for the protection of life, health or property and consent cannot be obtained readily.

 4.7      All secured creditors shall retain the liens securing their claims until the earlier of the
 payment of the underlying debt determined under non-bankruptcy law or discharge under
 § 1328. However, Debtor will request avoidance of non-purchase money liens secured by
 consumer goods as well as judicial liens which impair exemptions and said creditors will not
 retain their liens if the court enters an order granting Debtor's request to avoid the liens.

 4.8       Any pledged credit union shares or certificates of deposit held by any bank shall be
                                                  5
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52                         Main Document
 applied to the amount owed such claimant. Pg 6 of 21

 Part 5.          NONSTANDARD PLAN PROVISIONS

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A
 nonstandard provision is a provision not otherwise included in the Official Form or Local Form
 or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

 The following plan provisions will be effective only if there is a check in the box “included” in
 Part 1 of this Plan:

 5.1


 5.2


 5.3


 Part 6.         VESTING OF PROPERTY OF THE ESTATE

 6.1       Title to Debtor's property shall re-vest in Debtor(s) upon confirmation.

 Part 7.         CERTIFICATION

 The debtor(s) and debtor(s) attorney, if any, certifies that the wording and order of the
 provisions in this Plan are identical to those contained in Official Local Form 13 of the
 Eastern District of Missouri, other than any Nonstandard Plan Provisions in Part 5.


 DATE: 03/14/2019        DEBTOR: /s/Kenya Fitzgerald Wilder
                                Kenya Fitzgerald Wilder

 DATE: 03/14/2019        DEBTOR: /s/Amanda Kathleen Wilder
                                Amanda Kathleen Wilder

 DATE: 03/14/2019        /s/David R. Keesee
                         David R. Keesee #MO 34667
                         Attorney for Debtor(s)
                         Keesee & Associates
                         4144 Lindell Blvd., Ste. 207
                         Saint Louis, MO 63108
                         (314)535-6870
                         Fax: (314)535-3649
                         Email: kllbk@sbcglobal.net




                                                   6
Case 19-40840      Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52             Main Document
                                            Pg 7Of
                                     Certificate of Service
                                                    21

         I certify that a true and correct copy of the foregoing Chapter 13 Plan was filed
 electronically on March 14, 2019 with the United States Bankruptcy Court, and has been served
 on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the Court’s
 Electronic Mail Notice List.



         I certify that a true and correct copy of the foregoing Chapter 13 Plan was filed
 electronically with the United States Bankruptcy Court, and has been served by Regular United
 States Mail Service, first class, postage fully pre-paid, addressed to the parties listed below on
 March 14, 2019:


 ADT Securities
 14200 E Exposition Ave
 Aurora, CO 80012


 Afini
 PO Box 3517
 Bloomington, IL 61702-3517


 Amcol Systems
 111 Lancewood Rd
 Columbia, SC 29210-7523


 Anheuser Busch EMP C U
 1001 Lynch Street
 Saint Louis, MO 63118-1818


 Arch Advanced Pain Management PC
 830 Waterbury Falls Dr #202
 O' Fallon, MO 63368


 Army & Air Force Exchange Services
 507 Prudential Road
 C/O Tranworld Systems Inc.
 Horsham, PA 19044


 Army/Air Force Exchange
 PO Box 650410
 Dallas, TX 75265-0410


                                                  7
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 Associated Pathologies              Pg 8 of 21
 PO Box 198988 C/O Frost - Arnett Co
 Nashville, TN 37219-8988


 AT T
 PO Box 3097 C/O AFNI
 Bloomington, IL 61702-3097


 AT T
 PO Box 3517 C/O AFNI, Inc.
 Bloomington, IL 61702-3517


 Brentwood Pediatrics PC
 1600 South Brentwood Blvd, Ste 100
 Saint Louis, MO 63144


 CACH
 4340 S. Monaco St., Suite 400
 C/O Fresh View Solutions
 Denver, CO 80237


 Cadinal Glennon Children's Hospital
 2135 E Primrose Suite Q
 C/O Transworld Systems Inc.
 Springfield, MO 65804


 Capital One Bank USA NA
 PO Box 30281
 Salt Lake City, UT 84130


 Capital One Bank USA NA
 PO Box 30281
 Salt Lake City, UT 84130-0281


 Capital One Natl Assoc
 PO Box 30281
 Salt Lake City, UT 84130


 Capital One Ntl Assoc
 PO Box 26030
 Richmond, VA 23260-6030

                                       8
Case 19-40840     Doc 20      Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                            Pg 9 of 21
 Capital One Visa
 C/O TSYS Debt Mgmt
 PO Box 5155
 Norcross, GA 30091-5155


 Cardinal Glennon Children's Hospital
 2135 E Primrose Suite Q
 C/O Transworld System Inc.
 Springfield, MO 65804


 Cardinal Glennon Childrens Medical Cente
 1145 Corporate Lake Drive
 SSM Health Care ST. Louis
 Saint Louis, MO 63132


 Cash Call
 One City Boulevard West, Suite 102
 Orange, CA 92868


 Cash Call
 PO Box 66007
 Anaheim, CA 92816


 Cash Net
 175 West Jackson, Suite 1000
 Chicago, IL 60604


 CCS/First National Bank
 500 E 60th St N
 Sioux Falls, SD 57104-0478


 CCS/First Savings Bank
 500 E 60th ST E
 Sioux Falls, SD 57104


 Cenclar
 PO Box 77404
 Ewing, NJ 08628-6404




                                             9
Case 19-40840 Doc 20          Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 Chase BP                                  Pg 10 of 21
 PO Box 15298
 Wilmington, DE 19850


 CitiMortgage
 PO Box 6243
 Sioux Falls, SD 57117-6243


 CitiMortgage
 PO Box 688971
 Des Moines, IA 50368-8791


 CitiMortgage Inc
 PO Box 9438
 Gaithersburg, MD 20898-9438


 CitiMortgage, Inc.
 1000 Technology Dr
 O'Fallon, MO 63368-2239


 CitiMortgage, Inc.
 Customer Research Team
 PO Box 10002
 Hagerstown, MD 21747-0002


 Clarkson Eyecare
 PO Box 5 C/O Day And Knight Associate
 Grover, MO 63040-0005


 Collector Of Revenue
 41 S Central Ave
 Saint Louis, MO 63105-1719


 Collector Of Revenue
 41 S Central, 9th Floor
 C/O Robert C. Moore
 Saint Louis, MO 63105


 Colon Rectal Health Center
 2333 Grissom Dr
 C/O Consumer Collection MGNT
 Saint Louis, MO 63146-3322
                                             1
                                             0
Case 19-40840    Doc 20       Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                           Pg 11 of 21

 Colon Rectal Health Center
 PO Box 1839 C/O Consumer Collection Mana
 Maryland Heights, MO 63043-6839


 Comenity Bank/Lane Bryant
 PO Box 182789
 Columbus, OH 43218-2789


 Cortrust Bank
 500 E 60th St N
 Sioux Falls, SD 57104-0478


 Cortrust Bank
 PO Box 7030
 Mitchell, SD 57301-7030


 Credit First Natl Assoc
 PO Box 81315
 Cleveland, OH 44181-0315


 Credit First/Firestone
 PO Box 81307
 Cleveland, OH 44181-0307


 Credit One Bank
 PO Box 98873
 Las Vegas, NV 89193-8873


 Credit One Bank
 PO Box 98872
 Las Vegas, NV 89193-8872


 CSS/Cortrust Bank
 500 E 60th St N
 Sioux Falls, SD 57104


 Depaul Health Center
 POB 15270 C/O Transworld Systems
 Wilmington, DE 19850

                                             1
                                             1
Case 19-40840      Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                           Pg 12 of 21
 DePaul Health Center
 PO Box 15270 C/O Transworld Sys Inc/55
 Wilmington, DE 19850


 DePaul Health Center
 PO Box 15270 C/O Transworld Sys Inc/55
 Wilmington, DE 19850-5270


 Depaul Health Center
 507 Prudential Rd
 C/O Transworld Systems, Inc.
 Horsham, PA 19044-2308


 Dr. Jame Strum
 830 Waterbury Falls Dr
 D/B/A Arch Advance Pain Management
 O' Fallon, MO 63368


 Dr. James Bartlesmeyer
 621 S. New Ballas Rd., Suite 2007B
 Midwest Maternal-Fetal Medicine
 Saint Louis, MO 63141


 DR. Steven Abbadesa, DO
 2315 Dougherty Ferry Rd. #107
 Kirkwood, MO 63122


 Dr. Thomas Myles, MD
 1031 Bellevue Ave #400
 Saint Louis, MO 63117


 Elevate
 4150 International Plaza, Suite 300
 Fort Worth, TX 76109


 First National Credit CA
 500 E 60th St N
 Sioux Falls, SD 57104-0478




                                             1
                                             2
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 First Premier Bank               Pg 13 of 21
 601 S Minnesota Ave
 Sioux Falls, SD 57104-4824


 First Premier Bank
 3820 N Louise Ave
 Sioux Falls, SD 57107-0145


 First Savings Credit Car
 500 E 60th St N
 Sioux Falls, SD 57104


 First Savings Credit Card
 PO Box 852039 C/O RGS
 Richardson, TX 75085


 GE CA
 120 Corporate Blvd Ste 100
 C/O Portfolio Recovery Assoc
 Norfolk, VA 23502-4962


 GE Capital Retail Bank
 8875 Areo Dr, Suite 200
 C/O Midland Funding LLC
 San Diego, CA 92123


 GE Capital Retail Bank
 120 Corporate Blvd C/O Portfolio Recover
 Norfolk, VA 23502


 Ginny's
 1112 7th Avenue
 Monroe, WI 53566-1364


 Ginny's
 1112 7th Avenue PO Box 2816
 Monroe, WI 53566-1364


 Internal Revenue Service
 P.O. Box 7346
 Correspondence For Bankruptcy
 Philadelphia, PA 19101-7346
                                            1
                                            3
Case 19-40840     Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                          Pg 14 of 21

 Jefferson Capital Systems LLC
 PO Box 7999
 Saint Cloud, MN 56302-7999


 Mercy Clinic East Communities
 PO Box 504655
 Saint Louis, MO 63150-4655


 Mercy Clinic East Communities
 PO Box 2580 -East
 Springfield, MO 65801


 Merrick Bank
 PO Box 1500
 Draper, UT 84020-1500


 Merrick Bank
 PO Box 9201
 Old Bethpage, NY 11804-9001


 Merrick Bank
 10705 S Jordan Gateway Ste 200
 South Jordan, UT 84095


 Mertopolitan ST. Louis Sewer District
 PO Box 437
 St. Louis, MO 63166-0437


 Meta Bank
 8875 Aero Dr., Ste. 200
 C/O Midland Funding
 San Diego, CA 92123


 Midland Credit Management
 8875 Aero Dr Ste 200
 San Diego, CA 92123-2255


 Midland Funding LLC
 221 Bolivar Street
 CSC Lawyers Inc Service Co
                                            1
                                            4
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 Jefferson City, MO 65101         Pg 15 of 21


 Midland Funding LLC
 1000 Camera Ave C/O David Reid Gamache
 Saint Louis, MO 63126


 Military Star
 3911 S Walton Walker Blvd
 Army Airforce Exchange
 Dallas, TX 75236


 Millsap & Singer
 612 Spirit Dr
 Chesterfield, MO 63005-1259


 Mind Care Associates, LLC
 777 Craig Rd., Suite 120
 Creve Coeur, MO 63141-7133


 Missouri Department Of Hig
 205 Jefferson Street
 Jefferson City, MO 65101-2901


 Missouri Department Of Higher Education
 PO Box 1469 205 Jefferson Street
 Jefferson City, MO 65102-1469


 Missouri Department Of Revenue
 P O Box 385 Taxation Division
 Jefferson City, MO 65105-0385


 Missouri Higher ED
 PO Box 7878
 Madison, WI 53707-7878


 Missouri Higher Educ Loan
 633 Spirit Drive
 Chesterfield, MO 63005-1243




                                           1
                                           5
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 Missouri Higher Education Loan    Pg 16 of 21
 PO Box 7878
 C/O Mass Dept Of Higher Education
 Madison, WI 53707


 Missouri-Coord BD Of HI-ED
 PO Box 52838
 Jacsonville, FL 32201-2838


 MOHELA
 14528 S Outer 40 Rd
 Chesterfield, MO 63017-5785


 Mohela/Missouri Student Loans
 633 Spirit Drive
 Chesterfield, MO 63005


 MSD
 225 South Meramec, Suite 1220
 C/O Gusdorf Law Firm, LLC
 Saint Louis, MO 63105


 MSD
 225 S Meramec Ste 1220
 C/O Randall Eliot Gusdorf
 Clayton, MO 63105


 MSD
 2350 Market Street
 Saint Louis, MO 63103-2555


 Pathgroup
 555 N. New Ballas Rd
 Saint Louis, MO 63141


 Personal Finance Company
 3983 Mexico Rd
 Saint Peters, MO 63376-6408


 Personal Finance Company
 19065 Hickory Creek Rd
 Mokena, IL 60448
                                      1
                                      6
Case 19-40840      Doc 20    Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                          Pg 17 of 21

 Portfolio Recovery Associates, LLC
 PO Box 41067
 Norfolk, VA 23541-1067


 Portfolio Recovery Associates, LLC
 300 N. Dakota Avenue, Suite 511
 C/O Rausch Strum Isreal Enerson &Hornik
 Sioux Falls, SD 57104


 Rickman & Rickman
 PO Box 21625 111 Lancewood Rd
 Columbia, SC 29210


 Rise
 4150 International Plaza, Suite 300
 Fort Worth, TX 76109


 Robert C. Moore
 41 S Central Ave Fl 9
 Saint Louis, MO 63105-1759


 S. Vic Glogovac, MD
 12255 Depaul Drive, Suite 165
 Bridgeton, MO 63044-2510


 SLU CARE
 700 Goddard Ave
 C/O Account Resolution Corpo
 Chesterfield, MO 63005


 SLUCare
 17600 Chesterfield Airport Rd Ste 201
 C/O Account Resolution Corp
 Cheswterfield, MO 63005


 Spotloan
 PO Box 927
 Palatine, IL 60078-0927



                                            1
                                            7
Case 19-40840 Doc 20 Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 SSM Depaul Health Center         Pg 18 of 21
 1145 Corporate Lake Drive
 St. Louis, MO 63132


 SSM Depaul Health Center
 1145 Corporate Lake Dr
 Saint Louis, MO 63132


 SSM DPH Centers For Diagnostic Imaging
 1145 Corporate Lake Drive
 St. Louis, MO 63132


 SSM Health Care
 1145 Corporate Lake Drive
 Attn: Financial Assistance (PFO)
 ST. Louis, MO 63132


 SSM Health: Patient Business Services
 1145 Corporate Lake Drive
 Attn: Financial Assistance(PFO)
 St. Louis, MO 63132


 SSM Health: Patient Business Services
 PO Box 28205
 Attn: Financial Assistance(PFO)
 St. Louis, MO 63132


 SSM Healthcare Cardinal Glennon
 1145 Corporate Lake Drive
 Saint Louis, MO 63132


 SSM Physical Therapy
 4716 Gettysburgh Road
 Mechanicsburgh, PA 17055


 SSM Select Rehab St. Louis, LLC
 3572 Solutions Center
 Chicago, IL 60677-3005


 SSM St. Mary's Health Center
 6420 Clayton Rd
 Richmond Heights, MO 63117
                                          1
                                          8
Case 19-40840      Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                           Pg 19 of 21

 SSMHealth
 1145 Corporate Lake Drive
 DePaul Health Center
 St. Louis, MO 63132


 ST LUKES HOSPITAL
 PO Box 1839
 C/O Consumer Collection Mangement Inc.
 Maryland Heights, MO 63043-1839


 St. John's Mercy Hospital
 PO Box 212269 C/O Rickman & Rickman
 Columbia, SC 29221


 St. John's Mercy Hospitan
 PO Box 212269 C/O Rickman & Rickman
 Columbia, SC 29221


 St. Joseph Health Center
 300 First Capitol Drive
 Saint Charles, MO 63301


 St. Luke's Hospital
 P.O. Box 5238 C/O Computer Credit, Inc
 Winston-Salem, NC 27113-5238


 St. Luke's Physician Specialists
 700 Spirit Of St. Louis Blvd., Ste A
 C/O Meehan Law, LLC
 Chesterfield, MO 63005-1025


 STLMC CHILDRENS HEART CTR
 1730 E. Portland Street
 Attention: Mercy Customer Service Manage
 Springfield, MO 65804-1311


 Swiss Colony
 1112 7th Ave
 Monroe, WI 53566


                                             1
                                             9
Case 19-40840 Doc 20        Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
 SYNCB/Care Credit                       Pg 20 of 21
 PO Box 965036
 Orlando, FL 63896


 SYNCB/SAMS
 PO Box 965005
 Orlando, FL 32896-5005


 SYNCB/WAL-MART
 PO Box 965024
 Orlando, FL 32896-5024


 Synchrony Bank
 120 Corporate Blvd., Ste. 100
 C/O Portfolio Recovery Associates
 Norfolk, VA 23502-4962


 Synchrony Bank
 120 Corporate Blvd., Ste. 100
 C/O Portfolio Recovery Associates
 Norfolk, VA 23502


 Timothy A Schaible
 PO Box 573
 C/O KDH Financial Systems, Inc.
 Winter Haven, FL 33882


 Transworld System Inc. -SBEND
 PO Box 15270
 Wilmington, DE 19850


 Transworld Systems, Inc.
 507 Prudential Rd
 Horsham, PA 19044-2308


 WebBank/Fingerhut Credit
 6250 Ridgewood Road
 St. Cloud, MN 56303-0820


 WebBank/Fingerhut Credit
 6250 Ridgewood Road
 St. Cloud, MN 56303
                                           2
                                           0
Case 19-40840    Doc 20     Filed 03/14/19 Entered 03/14/19 14:33:52   Main Document
                                         Pg 21 of 21

 Weinstein & Riley PC
 2001 Western Ave Ste 400
 Seattle, WA 98121-3132
                                                           /s/David R. Keesee
                                                           David R. Keesee




                                           2
                                           1
